Order filed October 6, 2016




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00332-CR
                                    ____________

                     EX PARTE JORGE ALBERTO PEREZ


                On Appeal from the 434th Judicial District Court
                           Fort Bend County, Texas
                   Trial Court Cause No. 11-DCR-056797A

                                      ORDER

      On the State’s motion, oral argument in this appeal has been rescheduled for
Thursday, November 10, 2016, at 1:30 PM.

      The State shall ensure any additional record volumes are filed in sufficient
time for it to file its brief by October 20, 2016.

      Appellant may file a reply brief to address any point raised by the additional
record volumes and/or the State’s brief. The reply brief is due by November 3, 2016.

      No further extensions shall be granted.

                                    PER CURIAM